Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in an email to the Examiner sent by Scott Sanderson on September 10, 2021. The application has been amended as follows:

 (Previously presented.) A computer-implemented method of presenting media content on an attention application with a user attention metric, the method comprising:
receiving, at an attention application, first media content from a publisher;
displaying, by the attention application, the first media content to a user of the attention application;
collecting, by the attention application, indicia of user attention to the first media content via the attention application during an attention session; 
determining, based at least in part on the indicia of user attention to the first media content, a user attention metric, the user attention metric reflecting attention devoted by the user to the first media content during the attention session; 
appending the attention metric to an attention profile confined locally to the attention application, the attention profile including historical attention information collected by the attention application;
receiving, at the attention application, second media content from another publisher, the second media content reserving a portion of screen space for advertisements;

displaying, by the attention application, the second media content to the user of the attention application altered into an arrangement based at least in part on content of the attention profile wherein the matched advertisement is automatically displayed relatively larger on the attention application than other advertising content; and
providing to the another publisher the attention metric and that the second media content was displayed to the user on the attention application with a zero-knowledge cryptographic proof wherein it is proven that the attention metric has been correctly calculated based on an attention formula without revealing inputs to the attention formula. 
(Previously presented.) The method of claim 1, wherein the contents of the attention application are not revealed to the another publisher.
(Previously presented.) The method of claim 1, wherein the indicia of user attention includes a scrolling speed of a window of the attention application, the window of the attention application displaying the media content.
(Original.) The method of claim 1, further comprising:
initiating a payment of value, from a digital asset wallet in the attention application, to the publisher, the payment of value being based at least in part on the user attention metric.
(Original.) The method of claim 1, wherein the user attention metric is based at least in part on an amount of time spent by the user viewing the media content in the attention application.
(Original.) The method of claim 5, wherein the user attention metric is based at least in part on a fraction of a total amount of the media content viewed by the user.
(Original.) The method of claim 1, wherein the user attention metric includes a zero-knowledge proof, the zero-knowledge proof cryptographically proving the user attention metric is based on the indicia of user attention without revealing the indicia of user attention.
(Original.) The method of claim 1, wherein the determining operating includes detecting attention grinding. 
(Original.) The method of claim 1, further comprising:
accumulating a user history, the user history being based on attention indicia regarding a plurality of types of media content;

displaying an interrupting message if the user session satisfies the interruption condition.
(Previously presented.) The method of claim 1, further comprising:
receiving, from the user, instructions to exclude the content of one of a query log, browsing history, and thematic topic from the attention profile; and
excluding the content of one of the query log, browsing history, and thematic topic from the attention profile.
(Currently amended.) A media content user attention metric system, the system comprising:
a transceiver that receives first media content from a 
a processor for executing an attention application, the attention application presenting at least a portion of the first media content to a user via a media exhibitor; 
a user attention sensor that collects indicia of user attention to the first media content during a user session to yield an attention metric reflecting attention devoted by the user to the first media content during an attention session; 
an attention estimator appending the attention metric to an attention profile, the attention profile including historical and
the attention application further: 
receiving second media content from another publisher, the second media content reserving a portion of screen space for advertisements;
matching an advertisement against the historical attention information appended by the attention sensor to the attention profile;
displaying, by the media exhibitor, the second media content to the user of the attention application altered into an arrangement based at least in part on content of the attention profile wherein the matched advertisement is automatically displayed relatively larger on the attention application than other advertising content; and
providing to the another publisher the attention metric and that the second media content was displayed to the user on the attention application with 

(Original.) The system of claim 11, wherein the media content includes audio content, the user attention sensor includes earbuds that sense whether the earbuds are inserted into ears of the user, and the indicia of user attention includes an amount of time the earbuds were inserted into the ears of the user during playback of the audio content. 
(Original.) The system of claim 11, wherein the user attention sensor includes an eye tracking sensor and the indicia of user attention includes user eye movements during presentation of the media content by the media exhibitor.
(Previously presented.) The system of claim 11, wherein the transceiver does not reveal contents of the attention profile to the second media publisher.
(Original.) The system of claim 11, wherein the media content includes text and the indicia of user attention includes at least one of: hovering, highlighting, and perturbations of a mouse with respect to the media content.
(Original.) The system of claim 11, wherein the user attention sensor includes a secure input path to the attention application, the user attention sensor providing the indicia of user attention over the secure path to the attention application.
(Withdrawn.) A method of publishing media content to an attention application, the method comprising:
receiving, from an attention application, a request for a piece of media content;
determining, based on an attention metric, a presentation arrangement of the piece of media content;
altering the piece of media content in accordance with the presentation arrangement to yield a customized piece of media content; and
transmitting the customized piece of media content in response to the request for the piece of media content.
(Withdrawn.) The method of claim 15, wherein the attention metric is based at least in part on a user attention profile.
(Withdrawn.) The method of claim 15, wherein the attention metric is based at least in part on an aggregate attention metric, the aggregate attention metric being based on prior indicia of user attention regarding the piece of media content. 
(Withdrawn.) The method of claim 15, further comprising:
receiving a second attention metric, the second attention metric relating to attention of a user to the customized piece of media content; and
transmitting a reward to the attention application if the second attention metric satisfies a reward condition.




Reasons for Allowance
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1-16 are eligible under 35 USC 101.  After reviewing the Applicant’s arguments, presented on 7/21/2021, along with the Applicant’s disclosure and the claimed limitations that are included in the latest claim language, it is clear to the Examiner that the instant claimed invention includes additional elements that integrate the exception into a practical application; as noted by the Applicant in the Applicant’s arguments, “The attention profile itself, however, may represent [] information that is sensitive to the user 302, such as personally identifying information, that the user does not wish to share with other participants or to leak to unauthorized entities… To avoid revealing the contents of a user’s attention profile in a way that would infringe the user’s privacy, the ad may be matched “exclusively on the attention application” and proof that the ad was matched against a user in the targeted group can be made via a zero-knowledge proof…The user’s privacy will not be infringed because, with a zero-knowledge proof, “it can be proven that an attention metric has been correctly calculated based on an attention profile without revealing the inputs to the formula.”


Examiner agrees with Applicant’s response and arguments submitted July 21, 2021. Specifically, “The teachings of Jablon, which relate to using a zero-knowledge proof to “establish a shared key between two parties,” however, is not a teaching of “a zero-knowledge cryptographic proof wherein it is proven that the attention metric has been correctly calculated based on an attention formula without revealing inputs to the attention formula.” There is therefore nothing in the combination of Mallinson and Pool and Jablon that discloses or suggested the aforementioned claim element.” 
After an exhaustive search, the closest Non-Patent Literature (NPL) found by the Examiner is “Behavior-Based Approach for User Interests Prediction”. It describes constructing a user profile based on the user’s interestingness for seen content. The NPL lacks providing to the another publisher the attention metric and that the second media content was displayed to the user on the attention application with a zero-knowledge cryptographic proof wherein it is proven that the attention metric has been correctly calculated based on an attention formula without revealing inputs to the attention formula, in the manner described in the claims. 

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



9/13/2021
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622